UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number: 811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 1/31/2012 ITEM 1. REPORT TO STOCKHOLDERS JANUARY 31, 2012 Semiannual Report to Shareholders DWS Large Cap Focus Growth Fund Contents 4 Performance Summary 7 Portfolio Summary 8 Investment Portfolio 11 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 20 Notes to Financial Statements 28 Information About Your Fund's Expenses 30 Investment Management Agreement Approval 34 Summary of Management Fee Evaluation by Independent Fee Consultant 38 Account Management Resources 40 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks may decline in value. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary January 31, 2012 (Unaudited) Average Annual Total Returns as of 1/31/12 Unadjusted for Sales Charge 6-Month* 1-Year 3-Year 5-Year 10-Year Class A 0.13% 1.32% 15.67% 2.13% 2.01% Class B -0.29% 0.47% 14.75% 1.34% 1.22% Class C -0.22% 0.54% 14.83% 1.38% 1.25% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -5.62% -4.51% 13.41% 0.93% 1.41% Class B (max 4.00% CDSC) -4.28% -2.53% 14.24% 1.15% 1.22% Class C (max 1.00% CDSC) -1.21% 0.54% 14.83% 1.38% 1.25% No Sales Charges Class S 0.23% 1.52% 15.91% 2.36% 2.25% Institutional Class 0.30% 1.65% 16.14% 2.59% 2.46% Russell 1000® Growth Index+ 2.84% 6.07% 22.31% 3.17% 3.38% * Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 12/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -5.32% 11.75% 1.01% 1.01% Class B -6.10% 10.87% 0.23% 0.23% Class C -6.02% 10.94% 0.26% 0.25% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -10.76% 9.57% -0.18% 0.41% Class B (max 4.00% CDSC) -8.92% 10.32% 0.03% 0.23% Class C (max 1.00% CDSC) -6.02% 10.94% 0.26% 0.25% No Sales Charges Class S -5.11% 11.99% 1.23% 1.25% Institutional Class -5.03% 12.22% 1.46% 1.45% Russell 1000® Growth Index+ 2.64% 18.02% 2.50% 2.60% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.25%, 2.12%, 1.99%, 1.02% and 0.90% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended January 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000 Index that have higher price-to-book ratios and higher forecasted growth values. Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 1/31/12 $ 7/31/11 $ Distribution Information: Six Months as of 1/31/12: Income Dividends $
